OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
                                                                         860




Bonorrbls R. S. Bssslsy, pssgs2


          X6 re.stat.spUrqusation 46 follorar Is an
out-of-county witness In a felony aase   mtltled tq,~
his mllragr and psr disfsr0r a 66cond trip   to copvt
in   thr    ssmo   aasa   during   ths   #am8   tsrm'i

                Article    103 o? tho Penal cod0         reads 46 fol-
lorr6I
                 'Before tho alericor his deputy shell
        bs rsqulrsd or pmnlttod to isnuo 8 aub-
        posno In any r0104 oar0 p6ading 531 any
        416trlat     or orlain6l ai6tri0t ouut      of
        this Stats of which hs 16 alork or deputy,
        the doiendanb     or   his attorzmy  or thi State*6
        attorney shell meks written 6~111 appllca-
        tion to suoh olark or sash ritnsas 506ir65.
        Suoh.epplioatlop 8hsll stets the 'drms o?
        sash ultnsss &eslrrd, the location aad avo-
        a&ion, if known, antI that        ths testimony
        Of said wltno66      is   bsliarrd to bo aaterial
        to tha SUto or ths dafsn86. As ?u as
        pmatlo6bl8 such alark shall inclu50 in
        OM subporn the namus of aU wltn~6666
        for t;hi State en5 tho de?an5ant 6115 such
        proasse     shall show that thr witn6666r &rs
        6u~n6a       for th stat6 0f dmm6nt.           xr
        any suoh olsrk or his dsptttyshall issue
        any subpoena for any witne66 in a rslonf
        0866 without oomplyiag with this artlals,
        OT shell 166u6 en attaohmmt         without an
        ordsr or oourt, h6 shall be fined not 1668
        Wi~aenty-fivr          nor aoro than two hundred
                   .11
               Arti    443 or th6 code or crkri~i             ~O~O~UIW
mad6       es follows:
                %sfors     ths olerk or his deputy shsll
        bo required       or permitted to i66U6 a rub-
       906114 ia any fslonf case Qsading In any
       ~Dtstrict or CrM.nel Dlstriot Court oi
       this Stats of w;:iohhs IS olsrk or deputy,
       the tlofandentor his attorney or thr Stats*6
       attorney shell make wrltton, 6~0~1sl plioa-
       tion to suoh olsrk for seah wita     8orfred,
       Suoh a~plloatlon shell stats tho nenx6o?
       each wltnass dssirsd, the looetion and vo-
       oattoll,if known, and that ths testfao!ly
                                                                            861


Eonorablr      R. IL Baasloy,           page )


     Of Saib       WitM66 i6 laatW,riti to the Stat0
     or to thr dSfOM6~                  &   fU    66   i6   ~l’OOtiC431
     mob       olsrk
                shall lnoludo in on0 subposna
     tho D4~666Ot 611 ~itll66666 iOr the St4t4
     sad  fir daf6nboubs  and suoh 3WOO666 #ha11
     ShOU thOt the ritU66646 4rO 6WBEOU6d fOr
     thr  Wet0 or fbr the dria5ant. Whsn a
     aitIl466br6 be083 66Z76d with 4 subpo6m,
     ltt6oh65 or plao65 udsr    r6eognitanee at
     tha lnstanao of      dthu: wrtf     ln 4 putlo-
     tiler   6660, sash 6~60UtiOm Of p~OO66 SW1
      lnuro t6 tho bonoiit     of tbo OD~SitS par-
     ty    ia suah aas. In tho orwit suoh OmSit6
     pwt7 Uo6ir66 t0 UU UlOh WitUOSS Oil tha
      trial of thr oaso, protiO& that *ha a wit-
     11.60 h66 On00 bosn SW76d       with 4 dibpoona,
     -DO fU?thrr   mbpoeaa    S&11 b. i66U64 fti$ #8fd
     WitUOSS..*                 .

              ArtiOls 1036, Cod0 of Cri&nal                     Prqomhro,
prorid        thatt
            '1. hi7 WftnO86 ~I36~67 her4 be6n
     reoognixml, 6UbpoOnead or attsohsd, lUd
     t3itea  bond for his lp p o uo nobafon
                                       o    4ny
     oourt,      or before          any grand     Jan-y , out of
     th       OOWAt~ Of hi6          ~66idSllO~    t0 tSStif7
     in 8 i6lm7 0468, and elo *pp6ar* In ooa-
     pliaaor with the obllgation6 of suoh ro-
     oogniranoa or bon&, shnll br allowed his
     mtuel traml~     6Xp6m@S,  uOt sroerdlng
     four 06nts pa* alla going to an5 return-
     ing Smm the 00Urt or gI%nd 31~x7,by thr
     n~#r##t praObiOa1 OOnTeySIkOO,end two dol-
     lars per da7 for seoh d6y ho ma7 n6or66erll7
     b. rbsont fl'O6i
                    hoar a6 4 ~itn666 in 6U6h
     o666.

          “\(ntIiO6666    Sk611 rO~OSiY6fir= tb6
     Btetr, for att6ndano6 upon dirtriot      aBurt
     6n5&?6nd jrtriu in OoMti66 OthUthM
     t&et at    their  ~66idOllO6, in obr516nor t0
     6ubpO~n46         ionred       UudU the prO~i*iOM Of
     law tbir          lotual tr8rOling 0296ll*a*,not
     0xos+ung          four 04nts p4r ail*, so%   to
Xanorable R. Z. 86a61ay, Daze 4


    and rH&ing     from tha aourt or grand jury,
    by the nssrsst greotlsal oonva7anoa, and
    tw3 5ollar6 psr day ror oaah da7 they nay
    neoe6aarIly be sbaant iron hoar as a wit-
    MIS, to be prid u BOW pro?l50& by law;
    end the ?orsman of the aran5 juq, or the'
    dirtriOt olark, She11 i66us to suoh Uit~~SS
    Oarti?iCate6 thsrotor, after d@dUOtiag thsrg-
    frcaathr amounts adtanoad  by the offlosrs
    ranin~ said subpoen66, as sh0wn by the ro-
    tUTIl6   On   66%d   nUbpO#nSS; which O6TtiflO4t#6
    shall br 69 roved by t&e dlstriot judge,
    sad r6oordsi by thr elcbk in a well-bound
    book kept fir thst purp066; prorldsd, that
    when an lndiotmant oan bs ?cun5 rrom ths
    srldsnor taken baforr en inqurst   or .0x6&+
    Ing trial,  ab'6ubpornrror ettaoh!aantsbsll
    166U6 for 4 WitnrSS who T6Sid66 Out of the
    county in v&Iah tha prososutioa Is pond-
    to appasr bsiors a grand jur7. When the
    grao.5 juxyshallorrtI?7    to the 5IstrIst
    judge thst su??Ialsnt avidaaor manot be
    66curs5 upon rhioh to rind an IndIctmeJt,
    exoapt upon te6tI6t0nyoi nonrasidsnt wlt-
    n66606, the dlstrlot udgo say hare sub-
    &IOsUsSi##U#d 66 PI'0J 406 ?OT by 1aW t0
    othsr counti    ?os witnereee ta tfSti?J   be-
    fore the grand jury, not to exoesd one wit-
    ness to any on6 ieot, nor zaoro than thraa
    WitM66O6 t0 any OIlaOpI66pending batOr
    ths grand jury.
         wSac. 2. Bitsass ?666 shall be ellowsd
    Only to suoh titn66666 a6 me7 ha06 bsen SW6-
    monad on the sworn written spplioation       of
    the Stat&'6 etborney or tha dsioudsnt or his
    attorney as provided In Artlola ~63, Cods of
    Crlzinal Procedure, whloh swors PppllsstIOn
    mist br m&46 at thr tiPn6 Of the-DYoOUri~
    of th6 subposna, atteo~snt     for,  Or reOogniz6na6
    Of, the WitM66.     TM judge to whoa an eppll-
    oation iOr sttaCbA@nt   is tea&O, iXSf,   in hi.6
    di#Ol'OtiOh,@ant    or rsiuss sush app1IaatlOU,
    when prreantcd       in   term   the.
         *SIC. 3.  Eaforr ths 01066 ot aaoh term
    of DiStTIst Court, the wltn666 oh611 mks 6n
Xonorablo 8. lS.Beaslay, paca 5


     atfldarit          stating        tbr    mmbrr          o?    milsr
     he till ~WW trarlled     SO*  to and re-
     tulairyll ZYOBtt.e Oouft, by the nearer6
     praotleal ooaveyuwo, and tbn number of
     daya he nlll hm’e boon nrawwarily absrnt
     lxt iToing to            an4   returnlag         iroa        t&8      plaae
     ot triilt wbloh afridavit      #hall be flkd
     With the paper8     of this @RI@. 190witnerr
     8h511 WOeire     pay  iOr  hi8 Wtiaer       a8 a
     dtW88      ia 6OrO than One 0880 8t 8x1~on8
     ten or the twurt. IO88 rhall aot be al-
     lomd to oQre t&a two ritnea8er            to the
     ram  raot,    ~1558 the juagr     before    whor
     the oau8e l8 trhtd      r&all, after     mok oam
     ha8    be8n      trhd,         OOIithUed,         or     Othari8e
     dlaporml     Frtify that 8~Oh WitnOa8e8
                      Of,
     were neoaasary in the oaure.* * +w'

           The Supreme Court of Terar ia tba ewe of
Burttpxhall v. Shep ard, 69 S. W, (2A) 4Q2, amow
@her bhings, held % ltteot thett T&e dirtriot oourt,
i8 authorized t0 810U8b Wit?m5808 preYic%Irly8ubpowaed,
and ha8 pOW8r thorrafter t.0order  ismanor of addltion-
al subpoena8 for thr seae ~~Stnrrsrrr In the MUMoara,
&?w?@r, after   the oaurt ha8 aOU8ed much WitiIe8888
under 8ubpoon8, the court could not re8unmon th8 witmssss
Except UBaar oirou68tnnoe8 oreating tlm aecersi* tIlera-
for.
                 f8 quote troB          the    8bQYe oass a8 fOl1OW8:
                 “A   oareful       readlng of tb~                BtEtUt08,
     both orimin81 an4 oiril,   tam     to dir-
    closr any mpress     prohibition agai?lat the
    lrmirg of a second rubpoem iOr th8 8ama
    titnwr   in tha aaum oene. By artiole 3707,
    Rsvlsed Ciril Statutcr,    the 8uthOrity     Of  the
    oourt to discharge witne5805 ir affimatitel~
    r*oognias4 ( end, after bin di8chargs, the wit-
    ness i.8 under no furthor 001~pul8iOn      t0 att6ud
    tbs sittiw of the aourt. The rrtiole proridar:
                 **Ihay witnsrs 6um6one4 in ant stilt
     @hall attend the omrt                     baa      day to daf, and
     frasa tmn          to tern, until disaallargedby the
Hoaortblr R. R. Bea8ley. met                     6


     OOtISt Or       QOrty     8~11StaiRg        kh            ~2%Iy
     wltno88, after bei4 dalr lUIWKUI@lhU1    d,
     fail to rttend,    he ~7 bo fined br tbb court
     t8 for 8 oontelpgf   ef oourt, urd an rttaoh-
     mmt aa7 lrruo a hut the body of 8ueh rit-
     lle88    to    006~1      hr8 ltteadaat4.~
              *It 18 tna8 th8t              l wltner r          &layI?0 005-
     pl1.d         to attoad        the ooort fromb7
                                         to da7
     8nd     froaHa6t                   ksa tm-
                                    tema~erBe                  hts                   ~.
     sonod, and th awr l8o fltUohm8at lr w811.-
     able to oom 1 aneh rtteabnoe~   but if the
     OOUrt     hM       d r 8OhtZ~dthWritilt8t                   8BdkO          i8
     under no forther oeq&ls1oa,                         the     writ     of
     lrtaohaient would not lie.
              lXe will not            l8su6e     that a dirtriot Judge
     WOtdd.hrYt          a Witg888,         OY nitrrOt8tt;             Uttt8-
     unl7   or          wantaLl        ~emasosod.               Ee tr lo tia ig
     a s8 oout           8~4 Inh & 8
                                   ~a ( Uo iao alp r ity.
                                                        The
     rt8U&W&l&             Of ritM88e8           8hOtid         OeOU?‘etif
     la lx r ep tlo a*a
                      a l
                        ~*,
                          md ua b roirou68tanoea
     whioh 5a the 4.1~4 ef the @oust w0ul.b orea
     0 neeerrit~           tJm+efor.  The better praoti40
     fma      the stendpoiat       of eoonaw a a dlffleiea o y
     aOUld bt to ?th eOOUT8 t0 M iM ia ?raS d18-
     ohar&#   l ritner8 b efo rth
                                e elS& of the Ot80,
     and     to oompel klr attenbaee                      under the cme
     8Ub~tfl.t;bat whtrt    t&    Ud64  ha8 8eea fit
     to bi80&8r&t l ritZlO88,   in the   exerol8e of a
     aouruldlroretlon,   or men arbitraril7 and
     .srror1gl7,8nd later raoh wltaoea ir needed to
     girt tertl.&wsiy, it aU8t be hold that the
     OOUl't kBS tht   mr    t0 htY0 t&O WitM88 ?t-
     8umone6.     Authority 80 l8S,ntial    to the 0~
     ontloa 0r oourtr will aot k dr~i8d.         Th8
     porribility Of abuse Of authorit is 110 &r&u-
     mat      yahut          ltr     exlstonoe.n
              Tht    aboY       JILOntiOn8b      088t     dO48 nOt df8O~t8 Or
pe88 apoa Seotioa 8 of rrtlole                        lOS6, COdt of CriisinalFro-
oedure, whioh ntd8  18 fokhWtt

               “YiitDt88       f+O8 8bll         ba alhW9d Otip t0
      8uOh W%tllO88t%              lt B8y   half0      bttli     8UlZ%OZbtd 011
      the    8UQa     writtoa r991ioatloa or the 5tete’r
      attorne7       or the datedant  or hl8 attorney a8
 .




Xonorable 8. II.B688le7, page 7



      proddad     In Artlole 463, Code oi Crlmlnal Pro-
        oedure, whioh morn appllaatlon must be made
        at the time of the yroourlng of the 8ubpoeaa,
      ttttOhIB@nt iOr, or reoognizmoe Of, the witnep8.
      The judge to whom a8 appliaatloa or atteahme~t
      is mode, say, in hir diraretlon, grant or re-
      fur0 m8h l99lioation, when prorented in term
        time.m
             Theretore,     it   18   to be under8tood   that we are.
not paasiag upon the quertioa a8 to whet&r or nob the
wltne88 rould be entitledto hi8 per diea endmilea66 whur
8uah titae88 ir exaured by the ooart awl re-subpoenaed br
the ooust where a 8mxn written  applioatlonof the atate*
ettorne7 or      the   4efendmt or bir attorney      a8 pmorided in
Artiple 463, Code of Criainal Prooedure he? n& beea eom-
plied   with.
           In the oplnlon r4ndereed by thi8 8epartment 00
PebruaFf 21, 1935, written b7 Eon. Leon 0. &8e8, Alrir-
ta a Attorney
     t         04 a *r el,
                         lddro88e4 to the Distriot Olerk,
Sweetwater, T8xa8, ii ca8 held thet a0 WitBeS8 Shall re-
abIro pay for his 8orriars as a titnens In %me thad one
case at any one term o? oourt; hcrsrer, in the event the
witness I8 in8tructed b7 the judge to return et the sure
term or the dirtriot oourt at whioh he wa8 mmaone4, and
oa the aaaw cam, the wltnser wou$d,be aatitled t0 hi8
fee 084 mileage r0y i seooad tii9.
            In riew of the roregoin6 authorltlas, 70~ are
 respectfully adviaod .that it ia the opinion of thir de-
“partment that an out-of-oounty wltnesr in a felon7 oa80
 irrsntitled to two dollar8 and his actual tr%reliBg ex-
 pen8e8 not exceedlog four cent8 per silo going to and
 returning from the court for 8 ieoond trip WItth; O;Wt
'durl    the same term awl in the 88ae oa8e.
 titer7 al *ether the witners ha8 been re-8ubpOenaed o?
 18 attending the aourt undrr the original subpoena, Pm-
 Tided the witness ham been rubpoenaed a4 prOVi406 b7
 ktlole 463, code of oci8inel Procedure.
Elanor8bleR. %. Boarlay, page 8




AW:Lu